Citation Nr: 0013207	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  98-05 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

What evaluation is warranted for post-traumatic stress 
disorder (PTSD), from October 1996.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

Initially, this claim included the issue of entitlement to an 
effective date earlier than October 31, 1996 for the award of 
service connection for PTSD.  In January 1999, the Board 
denied that issue and remanded the remaining issue to the RO 
for additional development.  The case has been returned to 
the Board and is ready for further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's PTSD is manifested by complaints of 
frequent panic attacks, sleep disturbances, bad dreams and 
depression.  He has been maintained on medication for many 
years.  

3.  Since October 1996, the veteran's PTSD has been 
productive of considerable impairment and has been shown to 
be productive of reduced reliability and productivity due to 
such symptoms as: flattened affect and panic attacks more 
than once a week with difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a rating of 50 percent for PTSD since 
October 1996 have been met.  38 U.S.C.A. §§ 1155, 5107(a), 
(b), 7104(d) (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.41,4.130, Diagnostic Code 9411 (1999); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented a claim that is plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1999).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1999).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court")   has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, all 
of the evidence following the grant of service connection 
(not just the evidence showing the present level of 
disability) must be considered in evaluating the veteran's 
claim. 

Service connection was granted for PTSD in March 1997, and a 
30 percent evaluation was assigned effective from October 
1996.  This was based on VA medical records, a VA examination 
report, and private medical records.  The private records 
showed treatment beginning in 1980 for complaints of anxiety 
and panic attacks.  VA records showed treatment beginning in 
1986 for anxiety and panic attacks, with treatment continuing 
into the 1990's.  

The veteran was examined by VA in January 1997.  He reported 
on his experiences in service while in Vietnam.  He stated 
that he had not been hospitalized since his release from 
service, but had been taken to the emergency room on several 
occasions for panic attacks.  The veteran reported being shy, 
fearful of other people, and being bothered by loud noises.  
He stated that he had had panic attacks on many occasions and 
was taken to emergency rooms by relatives.  The veteran 
reported that he was taking Xanax and Nardil.  The veteran 
indicated that he was currently living with his mother.  The 
examiner noted that the veteran was phlegmatic of low energy 
output, that he spoke softly and that his thinking was 
shallow and at times vacuous.  The finding was PTSD, and the 
Global Assessment of Functioning (GAF) was 40.  

VA outpatient treatment records in 1997 show complaints of 
increasing anxiety and sleeping difficulties.  In November 
1998, the veteran underwent a VA psychosocial assessment. He 
presented with a problem of continuing panic attacks and 
anger towards the government.  He also reported having 
depression.  He reported sleeping four to eight hours a 
night, and that he experienced panic attacks a couple of 
times a week.  He reported that he had never been an 
inpatient for his psychiatric problems, and that he was 
currently taking Xanax and Nardil.  It was noted that the 
veteran had been married twice, that he currently lived with 
his mother and that he was employed by Manassa Incorporated 
as a maintenance worker.  He reported that he played pool and 
cards and went to casinos for recreation.  On examination, it 
was noted that the veteran's mood was bland, and his affect 
was flat.  His judgment was reported to be good and his 
insight was concrete.  His memory was reported to be 
appropriate in long and short term.  The examiner noted that 
the veteran's behavior controls were intact and appropriate, 
and there was no indication of any significant states of 
agitated anxiety or depression.  It was noted that there was 
no history of hallucinations, delusions, or paranoia.  The 
diagnostic assessment was that the veteran was currently 
suffering from some situational stressors with his new 
employment but was basically stable and that while he had 
panic attacks, he had them under control.  It was noted that 
his PTSD symptoms appeared to be under control or repressed 
at that time, and the examiner stated that the veteran's case 
was considered stable at the current time.  

The veteran was examined by VA in February 1999.  The 
examiner noted that the claims file was reviewed.  It was 
noted that the veteran continued to live with his mother, and 
the veteran reported that he had a few acquaintances but no 
friends.  He stated that he usually spent the day sleeping or 
doing some housework and that he worked as a maintenance man.  
He reported that he was taking Xanax and Nardil and that he 
was having quite a few panic attacks.  He stated that he 
sometimes had to leave work or was unable to go to work due 
to these attacks.  He reported sleep problems such as waking 
up frequently and having bad dreams.  On examination, it was 
noted that the veteran was clean in his personal appearance, 
had a low energy output with slow but coherent speech.  It 
was noted that his thoughts were organized and goal directed 
with no delusions or hallucinations and no bizarre behavior 
was observed.  It was noted that his memory and concentration 
were impaired due to the disturbance of his affective state.  
The diagnosis was PTSD based on traumatic Vietnam War 
experiences, panic attacks, disturbed sleep, bad dreams, 
bitter/sour attitude.  The GAF was 60.  

Under the criteria in effect prior to November 7, 1996, a 30 
percent rating is warranted for PTSD when it is productive of 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people; the 
psychoneurotic symptoms result in such reduction and 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment. In order to 
qualify for the next higher rating of 50 percent, there must 
be considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people 
and, by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment. A 70 percent 
disability evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired or if the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment. A 100 percent disability evaluation is warranted 
where the attitudes of all contacts except the most intimate 
must be so adversely affected as to result in virtual 
isolation in the community. Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy result 
in profound retreat from mature behavior. There is 
demonstrable inability to obtain or retain employment. Code 
9411, in effect prior to November 7, 1996.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision. 38 U.S.C.A. § 7104(d)(1).

In a November 9, 1993, precedent opinion, the VA General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree." 
"Definite" represents a degree of social and industrial 
inadaptability that is "more than moderate and less than 
rather large." O.G.C. Prec. 9-95 (Nov. 9, 1993). The Board 
is bound by this meaning of "definite."

Effective November 7, 1996, 38 C.F.R. § 4.130, provides for a 
30 percent disability rating when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events). A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships. A 70 percent 
evaluation is warranted where there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control such as unprovoked irritability with 
periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships. A 100 percent evaluation is 
warranted where there is evidence of total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation or own name. 38 C.F.R. §4.130, Diagnostic Code 
9411.

In view of the consistently reported manifestations of PTSD, 
it is concluded that the criteria for a 50 percent rating are 
satisfied under both the old and the new rating requirements.  
In this regard, the Board notes that the veteran reports 
having frequent anxiety attacks which at times hinder his 
ability to work.  He has remained on medication for many 
years and also experiences sleep problems.  He has memory 
impairment, both long and short term.  He reports having no 
friends.  Additionally, on examination in November 1998, his 
affect was described as flat.  Moreover, the veteran's GAF 
score of 60 is indicative of not more than moderate 
symptomatology or moderate difficulty in social and 
occupational functioning which, at most, would equate to a 50 
percent rating.  The Board finds that these findings more 
nearly approximate the criteria for a 50 percent rating under 
both the old and the new criteria.  

However, the evidence does not objectively show that more 
than a 50 percent rating is warranted.   The complete 
clinical records do not show that as a result of PTSD alone, 
there is severe social and industrial impairment (old) or 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control such as unprovoked irritability with 
periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and/or inability to establish and 
maintain effective relationships, consistent with a 70 
percent disability evaluation under the new criteria.  The 
veteran has reported enjoying playing pool, playing cards and 
visiting casinos.  He stated that he does have some 
acquaintances.  In addition, there is no showing of the 
criteria for a 70 percent rating under the revised criteria.  
Although he has had a finding of a GAF of 40 in January 1997, 
which could support a rating beyond 50 percent, the 
examination report on which the finding was based is not 
documented in sufficient detail to support such a finding.  

Finally, the Board has considered the possibility of 
referring this case to the Director of the VA Compensation 
and Pension Service for possible approval of an 
extraschedular rating commensurate with the average earning 
capacity impairment 
due exclusively to the veteran's PTSD.  The governing norm in 
these exceptional cases is:  A finding that the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).  

The latest examination shows that the veteran is currently 
employed, and there is no  evidence that his PTSD has caused 
marked interference with that employment or with any 
employment since service.  Notably, there is no documentation 
of work missed by the veteran or of termination from 
employment, mutual or otherwise, because of his service-
connected disability.  In essence, the record shows that the 
manifestations of his PTSD are those based on the average 
impairment in earning capacity.  38 C.F.R. § 4.1.  Moreover, 
there is no evidence that he has required frequent 
hospitalization for that disability--it is noted that he has 
reported that he has never been hospitalized for his PTSD.  
Accordingly, the Board finds no reason for referral of this 
case to the Director of VA Compensation and Pension purposes 
for a rating outside the regular schedular criteria.


ORDER

An increased evaluation to 50 percent is granted, subject to 
the governing regulations applicable to the payment of 
monetary benefits.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

